Citation Nr: 1727322	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-45 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral knee DJD was not incurred in service, related to service, or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee DJD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, neither the Veteran nor his representative has alleged notice or due process deficiencies.


II. Legal Criteria

Direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).

When a chronic condition (such as arthritis/DJD) is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

III. Analysis

The Veteran suffers from bilateral degenerative joint disease manifested by painful knees.  The Veteran contends that he sustained stress fractures while in basic training that led to his current bilateral knee disability.

After having carefully reviewed the lay and medical evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for bilateral knee DJD.  The reasons follow.

An August 2013 VA examination notes diagnostic imaging of arthritis in both knees.   The Veteran's Service Treatment Records (STRs) document treatment for a swollen leg and tibial stress fractures in July 1964.  The Veteran has therefore presented evidence of a current disability and an in-service injury, and the Board now addresses the question of nexus. 

A June 2010 letter from a private physician recounts the basic facts of the case alleged by the Veteran and states that the Veteran's disability could be related to the history of stress on the Veteran's knees.  The private physician noted a lack of symptoms of arthritis in other parts of the body.  The private physician later submitted a November 2011 letter that restates much of the contents of the June 2010 letter, however, it provides a clarified opinion that the Veteran's painful knees are at least as likely as not caused by or a result of activities and injuries during military service.  

An August 2013 VA examiner opined it less likely than not that the Veteran's bilateral knee DJD was related to in-service tibial stress fractures.  The VA examiner noted that credible orthopedic literature indicates that tibial stress fractures are not etiologic agents in the development of degenerative changes in the patellofemoral compartments of the knees.  The VA examiner then opined it more likely that the Veteran's DJD was the result of aging and deconditioning.  The August 2013 VA examination report notes review of the Veteran's claim file.

The August 2013 VA examination report notes review of the Veteran's claim file, provides an adequate rationale for its stated conclusion, and is therefore afforded substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The August 2013 and June 2010 letters, while of some probative value, do not indicate review of the Veteran's claim file, nor do they include adequate rationale.  Accordingly, these letters are less probative than the August 2013 VA examination.  Lay contentions by the Veteran concerning the etiology of his disability are not probative, as the Veteran is not a competent medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Other evidence of record fails to establish a nexus between the Veteran's bilateral knee DJD and his in-service stress fractures.  Aside from the July 1964 stress fracture treatment notes, STRs are devoid of any knee issues for the remainder of the Veteran's service.  The Veteran's May 1966 exit examination reflects no knee issues upon discharge.  The evidence of record indicates the Veteran first sought treatment for knee pain in 2009, which was more than 40 years after service.  See June 2009 Medical Treatment Record.  

The Board finds that the evidence preponderates against a nexus between the Veteran's bilateral knee DJD and his service.  As such, direct service connection is unavailable.  Service connection is similarly unavailable under a presumptive basis for chronic diseases, as the chronic disease of bilateral knee DJD was not diagnosed within service, one year of service, and the record does not demonstrate continuity of symptomatology.

The Board notes a collection of internet printouts submitted by the Veteran in support of his claim.  See December 2013 Correspondence.  Three of the printouts concern the cause and treatment of stress fractures, which is presently irrelevant, as the Board has already conceded that the Veteran sustained a stress fracture in service.

The remaining printout is a summary of a study concerning pes planus (flat feet) and knee and back pain.  The Veteran is not service connected for flat feet, nor has he submitted a claim for entitlement to service connection for flat feet, although he is invited to consult with his Veteran Service Organization representative to submit such a claim if he so wishes.  The Veteran's May 1964 entry examination as well as his May 1966 exit examination noted pes planus.  Regardless, VA need not infer claims from the mere presence of diagnoses or treatment of conditions in the Veteran's STRs.  See Criswell v. Nicholson, 20 Vet. App. 501 (2006).  

In light of the foregoing, the Board finds that the probative evidence of record preponderates against the Veteran's claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral knee DJD is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


